       Case 1:20-cv-00044-JRH-BKE Document 35 Filed 07/17/20 Page 1 of 3

                                                                         rlLEO
                                                      U.S. OiSTRlo 1
              IN THE UNITED STATES DISTRICT COURT FOR THEAUGU3TA UlV.
                       SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION                    20 JUL 17 AH 9: 13
                                         *
TONY JEROME HAMM,
                                         ★                       CLERK
                                         *
                                                                      SO. DIST. om.
       Plaintiff,
                                         *


                                         *
             V.                                        CV 120-044


C. R. BARD INCORPORATED and
                                         *
BARD PERIPHERAL VASCULAR
INCORPORATED,

                                         •k
        Defendant.




                                  ORDER




       Before the Court is the Parties' Stipulation and Joint Motion

to Extend Deadlines via Stay.        (Joint Mot. to Stay, Doc. 34.)              The


present action arrived at the Court from multidistrict litigation

involving inferior vena cava filters.               (Id. at 2-3.)   According to

the     Parties,     Defendants    and        the     various    claimants       are




cooperatively and diligently working towards a global settlement.

(Id.    at   3.)     Additionally,    due      to    the   COVID-19      pandemic's

("Pandemic") impact on the country's health systems, the Parties

are    experiencing difficulty obtaining medical records related to

the numerous cases.       (Id.)   For these reasons, the Parties request

that the Court stay the action through August 17, 2020, and extend

remaining deadlines by sixty days.              (Id.)      The   Court   finds   the


Pandemic qualifies as good cause to provide the requested relief.
     Case 1:20-cv-00044-JRH-BKE Document 35 Filed 07/17/20 Page 2 of 3



     IT    IS   THEREFORE    ORDERED       that   the    Parties'   stipulation   and

Joint Motion to Extend Deadlines via Stay (Doc. 34) is GRANTED.

This matter is STAYED until August 17, 2020.                    The Court imposes


the following scheduling deadlines:

     DEADLINE FOR PLAINTIFF'S LIST OF                        September 15, 2020
     MEDICAL     PROVIDERS


     DEADLINE FOR INITIAL DISCLOSURES                        September 15, 2020

      DEADLINE     FOR PLAINTIFF'S         FACT SHEET        September 29, 2020

      DEADLINE FOR DEFENDANTS' FACT SHEET                    October 30, 2020

      FACT   DISCOVERY      DEADLINE                         June 11, 2021

     CASE-SPEOIFIC EXPERT          REPORTS BY                July 2, 2021
     PLAINTIFF


     CASE-SPECIFIC EXPERT           REPORTS BY               August 2, 2021
      DEFENDANTS


      CASE-SPECIFIC REBUTTAL EXPERT REPORTS                  August 22, 2021
      BY   PLAINTIFF


      PLAINTIFF'S CASE-SPECIFIC EXPERTS TO                   September 20, 2021
      BE   DEPOSED ON CASE-SPECIFIC REPORTS


      DEFENDANTS'        CASE-SPECIFIC EXPERTS          TO   October 22, 2021
      BE   DEPOSED ON      CASE-SPECIFIC REPORTS


      JOINT STATUS REPORT^                                   October 22, 2021

      LAST   DAY   FOR    FILING   CIVIL    MOTIONS          November 22, 2021
      INCLUDING     DAUBERT MOTIONS BUT
      EXCLUDING     MOTIONS IN     LIMINE




1 On the date the discovery period expires, the Parties shall file a Joint
Status Report, found on the Court's website under Forms, Civil Forms, Status
Report Form — for use in Judge Hall / Judge Epps cases. Any extension of the
discovery period automatically extends the Joint Status Report deadline.


                                            2
     Case 1:20-cv-00044-JRH-BKE Document 35 Filed 07/17/20 Page 3 of 3




         All provisions set forth in the prior Scheduling Order (Doc.

33) not revised herein shall remain in full force and effect.

         ORDER ENTERED at Augusta, Georgia, this         /T^day    of July,

2020 .



                                  J.   RAIL
                                              7fL HALL, 'CHIEF JUDGE
                                  UNITED STATES DISTRICT       COURT
                                    UTH       N   DISTRICT OF GEORGIA




                                       3
